 362DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Kroger Co.andAmalgamated MeatCutters and Butcher Workmen of NorthAmerica,AFL-CIO'andRetailClerksInternational Association,AFL-CIO.2 Cases13-CA-7164 and 13-CA-7271.May 5,1967DECISION AND ORDERBY MEMBERSFANNING, JENKINS,AND ZAGORIAOnNovember 28,1966,TrialExaminerThomas A. Ricci issued his Decision in thisproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, exceptions to the Trial Examiner'sDecisionand supporting briefs were filed byRespondent, the General Counsel, the Meat Cutters,and the Retail Clerks. Answering briefs were filedby the Respondent, the General Counsel, and theMeat Cutters, and requests for oral argument werefiled by Respondent and the Meat Cutters.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thesecases, including the exceptions and briefs, andhereby adopts the findings,4 conclusions, andrecommendations of the Trial Examiner, with themodifications herein set forth.We agree with the Trial Examiner that bymaintaining and giving effect to the "exclusionaryParagraph 4"5 in its "Savings and Profit SharingPlan" Respondent violated Section 8(a)(1), (3), and(5) of the Act. We find without merit Respondent'scontention that the Board is foreclosed from findingan unfair labor practice in these cases because theUnions at the Respondent's adamant insistence'Herein Meat Cutters2Herein Retail Clerks.JThe requests for oral argument are hereby denied as, in ouropinion, the positions of the parties are adequately presented bythe exceptions, briefs, and the entire record in these cases4 In the second paragraph, last sentence, of section III, D, 2, ofhis Decision, the Trial Examiner uses the date 1966 The recordshows, and we find, that the date should rather be 19605We refer throughout our Decision to paragraph 4, as did theTrial Examiner More precisely we mean only certain portions ofparagraph 4, as specified in our Order and notice6Copies of letters to this effect are in evidence The letters aresubstantially similar in content.We do not find that it was164 NLRB No. 54executedcontractswhich includeclausesor"supplements"adoptingRespondent'sillegalpractice.We conclude, as did the Trial Examiner,that, as Respondent refused to bargain in good faithaboutitssavingsandprofit-sharingplan,"acquiescence by the Unions in what is tantamountto an illegal demand by the employer, cannot serveretroactively to excuse the improper conduct."Moreover, the record shows that on severaloccasions,when the Unions returned the signedsupplements to the contracts containing thedisputed clause to the Respondent, the formerreserved their legal rights in this matter by explicitlystating they regarded Respondent's insistence onexcluding its represented employees from thesavings and profit-sharing plan as "discriminatoryand illegal." Indicating that they were not, in fact,acquiescing in this practice, the Unions took theposition that "Rather than being coerced into astrike on this matter ... we reserve our right toproceed with such legal action in this connection, aswe deem necessary."sTHE REMEDYThe Trial Examiner found that only thoseemployees who were required to withdraw fromRespondent's savings and profit-sharingplan "inconsequence of contracts signed after that date[March 13, 1965] shall be restored to theiroriginalposition."We find merit in the exceptions of theGeneral Counsel, the Meat Cutters, and the RetailClerks to this finding.Paragraph 4 of Respondent's savingsand profit-sharing plan is clear and unequivocal-if a groupof its employees, represented by a union, is grantedthe right of a separate pension plan, that group"ceases to be eligible" and is "considered to havewithdrawn" from Respondent's savingsand profit-sharing plan.? Indeed, the supplements which theUnionssignedwerenothingmore than anacknowledgment by the Unions that, "under theterms of the Kroger ... Program ... employeescovered by this ...agreement...shallbeconclusively deemed to have withdrawn ...."It is our view that the withdrawal of each of theemployees was at all times in consequence not of thecontracts,but rather of the very terms of the;discriminatory paragraph 4 in Respondent's savingsnecessary for the Meat Cutters and the Retail Clerks to file suchletterswith regard to all 46-odd units involved throughout thecountry It is clear throughoutthe instantcases, and indeedRespondent agrees, that the parties were at alltimes bargainingabout policiesand conditionswhich wouldaffect theemployees ofRespondent in all units representedby theMeat Cutters and theRetail Clerksthroughoutthe country.Respondent made it clearto the Unionsthat it viewedparagraph 4 as operating automatically, several instances appearin the record whereRespondent told its employees that "underthe rules of[its) program, those employeescovered by a `Unionpension' plan automatically"become ineligible to continue in theKroger program. THE KROGER CO.363and profit-sharing plan.8 As the Trial Examinerfound, Respondent, by maintaining and continuingtomaintain paragraph 4, has in the past and is nowviolating Section 8(a)(1) and (3) of the Act. We find,therefore, that all employees who were required, onor afterMarch 13, 1965,9 to withdraw from theKrogersavingsandprofit-sharingplaninconsequenceoftheexclusionarytermsofparagraph 4 of that plan, are entitled to be restoredto their original position as of the date of suchwithdrawal.' 0Finding merit in the General Counsel's exception,we shall also order Respondent to amend existingemployee booklets and/or publications so as toeliminate therefrom any language which indicatesthat employees covered under a pension planresulting from collective bargaining through a unionare disqualified from participation in Respondent'ssavings and profit-sharing plan. We find no merit inthe remaining exceptions of the parties. We shall, inaccord with the Trial Examiner's recommendation,leave the details of the remedy to the compliancestage of the proceeding."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,The KrogerCo.,Chicago,Illinois, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Maintaining and enforcing those portions ofparagraph 4 in its savings and profit-sharing planwhich disqualify or exclude from participationemployees covered by a pension plan resulting fromcollective bargaining through a labor organization; orso advising its employees in booklets or publicationsdescribing said plan.(b)Discouraging membership in and activities onbehalf of Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,RetailClerks International Association,AFL-CIO, or anyother labor organization,bymaintainingandenforcing said portions of paragraph 4.(c)Refusing to bargain collectively in good faithwith the foregoing identified labor organizations withrespect to its savings and profit-sharing plan.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise8We agree with the Trial Examiner that the contracts are not,on their face, illegalWe therefore find no ment in the GeneralCounsel's contention that certain portions of the contracts shouldbe annulled.0We find no merit in the Meat Cutters' contention that the dateshould be fixed as March 10 rather than March 13. Respondentwas first served with a copy of the earlier charge in the instantcases on September 13, 1965, as shown by the evidence herein,and as stipulated by the parties at the hearing.In the seventhparagraph,first sentence,of section III, F, of his Decision, theTrial Examiner erroneously refers to March 13 as "the day thefirstcharge.was served."10As we find that employees were required by Respondent towithdraw from the plan by virtue of the Respondent's unilateralof their right to self-organization,to form,join, orassistunions,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inconcerted activities for the purposes of collectivebargainingor other mutual aid or protection, or torefrain from such activities, except to the extent thatsuch right may be affected by an agreementrequiring unionmembership as a condition ofemployment, as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended by theLabor-ManagementReporting and Disclosure Act of1959.2.Take the following affirmative action, which wefind will effectuate the policies of the Act:(a)Amend itssavingsand profit-sharing plan bydeleting therefrom those portions of paragraph 4which disqualify or exclude from participationemployees covered by a pension plan resulting fromcollectivebargainingthrough a labor organization.(b)Amend itsexistingemployee booklets and/orpublicationssoastoeliminate therefrom anylanguagewhich indicates that employees coveredunder a pensionplan resultingfrom collectivebargainingthrougha labor organization aredisqualified from participationin its savings andprofit-sharing plan.(c)Upon request, bargain collectivelywithAmalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, and with Retail ClerksInternationalAssociation, AFL-CIO,in the unitsfound appropriate in the Trial Examiner's Decision,with respect to the savings and profit-sharing plan.(d)Restore,inamannertobe determinedhereinafteratthecompliance stage of thisproceeding, to the status in the Krogersavings andprofit-sharing plan which they would have enjoyedhad they not withdrawn from the plan, all thoseemployees who were required, on or after March 13,1965, to withdraw from the plan in consequence ofthe terms of paragraph 4 of that plan pertaining tocoverage by collective-bargaining agreements, asexplained above under the section of the Decisionentitled "The Remedy."(e)Post at all its stores and business locationswhere rank-and-file employees work, whereverlocated,copies of the attached notice marked"Appendix." 12 Copies of said notice, to be furnishedby the Regional Director for Region 13, after beingduly signed by an authorized representative, shall beposted by Respondent immediately upon receiptrule rather than by operation of the contract,Local Lodge 1424,Machinists(BryanManufacturing) v. N L R.B.,362 U.S. 411,relied uponby the TrialExaminer, is inapposite with respecttoany withdrawal required by Respondent within the 10(b)periodHowever, employeeswho were required to withdrawfromthe plan prior to March13, 1965 (the cutoff date of the 10(b)period),even though in consequenceof Respondent's practice,are, of course,not entitled to restoration to the planiiSeeSavoy Laundry, Inc,148 NLRB 38, enfd 368 F.2d 1000(C.A 2).ii In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, and be maintained by it for 60 consecutivedays thereafter, in, conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 13, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT discourage membership inAmalgamatedMeatCuttersandButcherWorkmen of North America, AFL-CIO, RetailClerks International Association, AFL-CIO, orany other labor organization, by disqualifying orexcluding our employees from participation inour savings and profit-sharing plan because ofcoverage under a pension plan resulting fromcollective bargaining through a union.WE WILL amend our savings and profit-sharing plan to eliminate therefrom thoseportions of paragraph 4 which disqualify orexclude from participation employees coveredby a pension plan resulting from collectivebargaining through a labor organization.WE WILL NOT refuse to bargain collectively ingood faithwithanycollective-bargainingrepresentative of our employees with respect tocontinued participation in our savings andprofit-sharing plan by any of our employees.WE WILL, upon request, bargain collectivelyin good faith with Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, and Retail Clerks InternationalAssociation,AFL-CIO, with respect to oursavings and profit-sharing plan.WE WILL restore, in a manner to bedetermined hereafter, to the status in oursavings and profit-sharing plan which theywould have enjoyed had they not withdrawnfrom the plan, all those employees who wererequired,on or after March 13, 1965, towithdraw from the plan in consequence of theterms of paragraph 4 of that plan pertaining tocoverage by collective-bargaining agreements.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,toform, join, or assist unions, to bargaincollectively through representatives of theirown choosing, to engage in concerted activitiesfor the purposes of collective bargaining orother mutual aid or protection, or to refrain fromsuch activities,except to the extent that suchright may beaffected by anagreement requiringunionmembershipasaconditionofemployment,as authorized in Section8(a)(3) ofthe National Labor RelationsAct, asamendedby the Labor-Management Reporting andDisclosureAct of 1959.THE KROGER CO.'Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding, 219 S. Dearborn Street, Chicago, Illinois60604, Telephone 828-7597.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner from May 9 through May 20,1966, at Chicago,Illinois.A consolidated complaint, basedupon separate charges filed by Amalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO, herein called the Meat Cutters, and by RetailClerks International Association, AFL-CIO, herein calledtheRetail Clerks, was issued against The Kroger Co.,herein called the Respondent or the Company. Theessential issuespresented are whether the RespondentviolatedSection 8(a)(1), (3), and (5) of the Act bymaintainingand giving effect toa certainexclusionaryprovisionin its savingsand profit-sharing plan. Briefs werefiled by all parties after the close of the hearing.Upon the entire record, and from my observation of thewitnesses, I make the following:'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Kroger Co., an Ohio corporation, with its principaloffice in Cincinnati, Ohio, maintains and operates retailfood stores in many States of the United States. In thecourse and conduct of its business operations during thepast year the Respondent sold and distributed foodproducts the gross value of which exceeded $1,000,000.During the same period the Respondent received goods atits Illinois and Indiana stores valued in excess of $100,000,all of which was transported to such stores in interstatecommerce directly from States other than the States ofIllinois and Indiana. I find that the Respondent is engaged'Separate motions by counsel for the Meat Cutters and for theRespondent, unopposed by any of the parties, to correct thetranscript are hereby granted. THE KROGER CO.365in commerce within the meaning ofthe Actand that it willeffectuate the policiesof the Actto exercise jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, and its constituent locals, andRetail Clerks International Association, AFL-CIO, and itsconstituent locals, are labor organizations within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Question in GeneralThe essential and precise allegations of the complaint inthiscase are threefold, and charge the RespondentCompanywithhavingviolatedthreeseparateproscriptions of the statute: Section 8(a)(1), (3), and (5).The critical and truly pertinent facts upon which thesecharges rest are uncontrovertible, and are proved byformal documents from the Respondent's own records.Since 1947 the Company has maintained a retirement planapplicabletoallemployees,necessarymoneycontributions made only by the Company, the employeesreceivingpensionbenefitsonlyupon retirement;thereafter the employees enjoy the benefits as long as theylive. In 1951 the Respondent established a savings andprofit-sharing plan, in which participation is optional to theemployees. Those who wish to do so contribute so manydollars from their pay periodically, and at the end of eachyear the Company pays a percentage of its profits into thesavings and profit-sharing plan trust fund. The money isinvested by trustees, with the result that at any given.moment each participating employee is entitled to adivisible share depending upon the proportion of the totalrepresented by his individual contribution, in each of twofunds, one arising from employee savings, and the otherfunded from company profits. An employee may withdrawfrom this plan at will, and when he does so, receives asingle cash payment for the value of his share. There is noprovision for periodic payment after separation from theCompany, or for leaving any part of the employee's sharewith the trust fund for withdrawal by installmentsthereafter.In 1956, by resolution of the Kroger Company board ofdirectors, both the retirement and the savings and profit-sharing plans were modified by insertion of a newparagraph in each, automatically excluding from furthereligibility from each plan all employees in a particularcircumstance. To the savings and profit-sharing plan thefollowing paragraph was added:Notwithstanding the foregoing provisions, anyemployee who is covered by a limited group pensionplan as herein defined shall cease to be eligiblehereunder and, if a member of this Plan, shall beconsidered to have withdrawn therefrom on the datewhen such coverage commenced. The term "limitedgroup pension plan" means a plan for the payment ofpensions or other retirement benefits which (a) islimited in its coverage to a particular group ofemployees, and (b) is established by or at the requestof the covered employees or their authorizedrepresentatives.By formal resolution of the board of directors in 1962, afurther clarifying provision was added, bearing directlyupon the foregoing exclusion.Every employee who is a member of a group ofemployees or of a collective-bargaining unit whichestablishes or adopts a limited group pension plan forany employees of the Company (regardless of whetheror not such employee participates therein) shall, forthe purposes hereof, be deemed "covered" thereby.The term "coverage commenced" as used aboveshall mean the time when the Company, any group,collective-bargaining unit, or employee first becomesobligated to accrue or to make payments orcontributions to such limited group pension plan.A comparable exclusionary provision was placed in theCompany's retirement plan at the same time.Each of the basic allegations of wrongdoing appearing inthecomplaint is grounded upon the Respondent'smaintenanceandenforcementofthiscompositeparagraph 4 of its savings and profit-sharing plan. It isargued that the very continued existence of such anexclusionary clause necessarily exerts an illegally coerciveand restraining effect upon the employees in their freedomto join unions and to engage in unfettered collectivebargaining with the employer with respect to a substantialaspectof theirworking conditions, and thereforeconstitutes a violation of Section 8(a)(1) of the Act.Enforcement of the clause precisely as written, aneventuality in each and every instance dictated beyond thepossibility of deviation by the fiat of the Company'shighest authority, automatically removed from the area ofcollective bargaining the question of union-representedemployees continuing to enjoy the benefit of sharing in theemployer's profits.Because the Respondent therebyprecludedanydiscussionof the matter with theemployees' bargaining agent, it has, according to thetheory of complaint, literally refused to bargain withrespect to a normally bargainable issue, in violation ofSection8(a)(5).An inseparable aspect of effectivefulfillment of the board of directors' resolution was, verywidely, the compulsory denial to employees of all furtherpayments to the savings and profit-sharing fund on theirbehalf, all directly in consequence of the collective,bargaining activities they chose to carry onvis-a-vistheemployer. The material discrimination is not disputed; theemployees virtually doubled their money by placing it inthe savings and profit-sharing plan instead of just putting itin the bank. Collective bargaining being, concededly, theend purpose of joining any union, it follows, if the GeneralCounsel is correct, that suchipso factoreduction of thematerial compensation of these employees amounted todirect discrimination against them founded inevitablyupon a purpose of discouraging them from joining, orremaining members of, unions, and therefore conductproscribed by Section 8(a)(3) of the Act.Apart from statements relating to such things as thevolume and the nature of the Company's business, or thestatus of the Charging Parties as labor organizations, theanswer denies virtually every substantive allegation of thecomplaint. The real issues, however, are plain enough.And perhaps it is a single question: May an employermaintain such a limitation upon what is otherwise acompanywide profit-sharing plan, and may it in factenforce it whenever the specified situation materializes?A number of collateral assertions, outside the pleadings,are advanced, largely by the Respondent in defense, butalso by the Charging Unions in coloration of the main 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion,all of which tend only to obscure the issue of thecase.Theymust therefore be considered and placed inclear and unmistakable perspective before the merits ofthe complaint can be understood and evaluated.Indeedthe bulk of the extended testimony,and much of thevoluminous documentary evidence,deals with what wordsthe contending parties used,both in the past and duringthe hearing,to describe the retirement plan, or the savingsand profit-sharing plan, or their respective feelings in prioryears. This unending play on words is really an attempt toalter the format of the basic question and therebydeceptively predetermine the desired answer.unionat thebargainingtable, the employer is relievedaltogether of the statutory duty to discuss it with thecollective-bargaining agent. If this be the reason for suchevidence in this case, and I can think of no other coherentbasis for its introduction, I find the argument totallywithout merit as a defense. This is not to be taken as animplied finding that the record evidence supports theassertion of greater cost in the union-sponsored pensionsystem than in the unilateral retirement and profit-sharingplans. In fact, were I to pass judgment upon the totalevidence on this subject, I would conclude that theRespondent has not affirmatively proved its assertion as tothe relative economic cost.B.Defense Based on Cost: an IrrelevancyFor example, there is no contention that an employer isobligated to continue any particular term of employment,however beneficial to the employees, when in the give andtake of good-faith collective bargaining aboutallworkingconditions, he honestly and openly discusses the diversematters of proper interest to the employees. The cost of apinpointed economic demand by the union is a pertinentfactor in the appraisal of an employer's hard or amenablereaction. The sole question here, however, is whether theRespondent bargained at all with the Unions on thesubject of continuing to give a share of the profits to theseemployees;whether the unequivocal and widelypublicized determination of its board of directors years inadvance of bargaining in fact tied the hands of itsnegotiators so that there could be no discussion across thetable,no considerationwhatever given the Unions'position. There is no evidence, nor is it claimed, that insummarily waiving aside every union demand to talk aboutthe profit-sharing money the employees were receiving,company representatives justified their arbitrary positionon the ground of its cost to the Company. Despite thesefacts and the clear nature of the issue presented, theRespondent offered much evidence intended to prove thatthe contributions it ultimately agreed to make to jointlyadministered union-employer pension plans, exceeded thecost of the Company's established retirement plan andsavings and profit-sharing plan combined. But suchevidence would only be relevant in response to a chargethat the wrong lay in refusing to continue the profit-sharingarrangement exactly in accordance with past practice.There is no such allegation here. Moreover, if, as it alsoasserts in a collateral defense, the Company in fact didbargain in good faith on whether that particular benefitshould or should not be continued, in whatever form or towhatever extent the parties might have agreed, itsabsolute cost to the Company, or even its relative cost incomparison to any one or all of the Union's economicdemands, would still be immaterial to any issue that couldbe raised under this statute. An employer who bargains ingood faith, as the statute commands, has no duty toconvince the Board or the courts of the reasonableness ofits position.In the light of the complaint and of the Government'slimited supporting contention, therefore, all of thisevidence about cost is immaterial in this proceeding.Unless, of course, by implication the Respondent suggestsa broader argument based upon the economics of thepicture. This sort of evidence could be tied logically to thecomplaint as it stands by a contention that whenever anestablished monetary benefit of the employees costs morethan the price of an economic demand presented by aC. The Respondent's Statutory Obligation to Bargain withthe Charging Unions; Alleged Inappropriateness of theBargaining UnitsThe charges were filed by Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO, andRetail ClerksInternationalAssociation, AFL-CIO. For anumber of years the Company has negotiated with manylocals of these International unions for employees in manyregions of the country. In some areas the bargaining, andthe resultant contracts, was based on multiemployer,areawide units; in some the contract covered onlyemployees of this company in designated locations. Thereare also instanceswherenegotiationsand resultantcontract applied only to a single store or warehouse. Itdoes not appear that any of the bargaining units, orexclusive bargaining agency status of the various localunions,came into being as the result of Boardproceedings; recognition and unit arrangements were byagreement of the parties.In keeping with the customary practice appropriate incases involving alleged refusals to bargain, the GeneralCounsel set out in his complaint 46 separatebargainingunit descriptions, and as to each the further statement ofwhich particular local union is the exclusive bargainingagent;exact inclusion and exclusion of employeecategories appears in detail. In a single word the answerdenies the appropriateness of every one of these units, aswell as the Government assertion that the many relatedand numbered local unions in fact are the majorityrepresentatives. The grounds upon which this denial wasmade were not explained until toward the end of theprotracted hearing.Because the General Counsel deemed it necessary toprove the appropriateness of the bargaining units and theUnion's majority status, there were received into evidencecollective-bargaining agreements applicable to each of themany units. In everyinstancethe unit description parallelsexactly thatset out in the complaint.The contracts are allcurrently in effect, either executed in recent years, or bytheir terms reaching into the time of the hearing, ornegotiated and signed in the immediately precedingmonths. In some situations negotiations looking tocontractrenewalwere in process as the hearingprogressed. In partial defense the Respondent thenoffered to prove that all of these bargaining units, oralmost all of them, are inappropriate for bargainingpurposes,and that therefore the refusal-to-bargainallegationsmust be dismissed; the attack upon theappropriateness of the units in turn rests upon acontention that they include employees who in fact aresupervisors within the meaning of the Act. The employees THE KROGER CO.in question are head meatcutters, head produce clerks,head grocery clerks, head checkers, head cashiers, headnight stockers, and head dairy clerks. I sustained theGeneral Counsel's objection to evidence relating to thealleged supervisory status of any of these employees.2Not once, during the many years of amicablenegotiations between the Company and either of these twoInternational unions, did the Respondent attempt toexclude these employees from contract coverage. Theyhave been included in all past agreements, and are,indeed, by expressly named classification, listed in all ofthe current contracts, with exact wage rates provided forall of them. One of the contracts among the exhibits wassigned only 1 month before the hearing. The contentionthat such employees are not appropriately included in thecontracts came as a surprise to the Unions at the hearing.The issue of this case is entirely unrelated to the correctunit placement of any employees of the Respondent.Inquiry now into the merits of the belated contentionsconcerning the alleged supervisors would extend thehearing unduly, and require the taking of oral testimony ina great number of widely dispersed locations throughoutthe country. The net result would be to confuse the recordwith respect to the real question to be decided. It is truethat here, as in any case involving asserted refusal-to-bargain violations, it must first be found that the employerwas obligated to bargain with the union in an appropriateunit at the time of the conduct said to have been illegal.That the Respondent in this case was so obligated, apartfrom any question of individual supervisor, in each andevery unit set out in the complaint, was conceded on therecord by counsel for the Kroger Company. Asked by theTrial Examiner whether, with exclusion of the disputedemployees, the Unions' majority status would in any singlesituation be questioned, he replied in the negative. "Mr.Trial Examiner, we do not question, and will not questionthe majority status of the two charging unions in thoselocations where we deal with them and represent most ofour employees. We will not question them. We have notsaid that we are not going to bargain with this union. Wehave bargained with both unions in good faith under thelaw; and we are going to fulfill our obligations under thelaw."With the Respondent thus candidly admitting that italways was and is now obligated to bargain with thedifferent locals of these two International unions in thevery units set out in the complaint, there really was nonecessity for the General Counsel to prove, whileintroducing evidence to support the complaint, either thecorrectness of the unit descriptions or the identity of thespecific recognized locals. As the record was finally made,allof these underlying matters are virtually admitted.Accordingly, no useful purpose would be served byrestating in extended language in this report all the manyunitdescriptionsunderlyingtheestablishedandcontinuing bargaining relationships between the Companyand the many local unions. The complaint, as amended,exactly details them; against each such bargaining unitthere is the name and the number identifying the localunion long and presently recognized as the exclusiveagent. I therefore hereby adopt, by reference incorporateherein, all the unit descriptions appearing in the amendedcomplaint, and find that in each instance the unit sodescribed is appropriate for purposes of collective2BethlehemSteel Company (ShipbuildingDivision),133 NLRB1347,1349.367bargaining, and that the named local union set out in thecomplaint relative to each such unit was at all pertinenttimes and now is the exclusive bargaining agent within themeaning of Section 9(a) of the Act.D. The Theory of Illegality; the Real DefenseAs in every unfair labor practice case before the Board,the issue is framed by the pleadings, and these are alwaysworded essentially in conclusionary language. Here thecomplaint sets out paragraph 4 of the Krogersavings andprofit-sharing plan, and thengoeson to say that theCompany implemented that clause, insisted adamantlyand without discussionupon itsfull observance by everyparty concerned, and by such conduct violated the statutein the various respects mentioned; i.e., Section 8(a)(1), (3),and (5). Exactly by what reasoning adherence withoutquarter upon that decision of the Company's board ofdirectors illegally coerced the employees, unlawfullydiscriminatedagainstthem in their conditions ofemployment, and predetermined a refusal to bargain, wasnot articulated by the General Counsel or by counsel forthe Charging Parties at the hearing. Faced withan answerwhich didnothingmore than deny, in the briefest languagepossible, practically every paragraph of the complaint, theprosecuting side of the proceeding could only prove thatthe clause existed, that employees were forced out of theplan pursuant to its paragraph 4, and thatin bargainingnegotiations which took place the Unions always met theuncompromising wall of the Board of directors' fiatwhenever attempts were made to bargain about union-represented employees participatingin theprofit sharing,and then rest. The remainder of the case consists ofargument,or a statementof why the net effect of theclausewas illegal under the statute.Throughout the hearing the Respondent,in turn,avoided any directstatementof position; it stressedcertain descriptive words used by unionrepresentativesduring thebargaining sessionsthat were related by thewitnesses,or in the course of their oral testimony. Morethan onceitscounselrefused to state whether or notcertain underlying facts, upon which the Governmentrests, are or are not true. So far as could be learned duringthe hearing concerning its theory or theories of defense,there seemed to be a continuing play on words, as thoughthe substantiveissueof the case could be decided by thelanguage any one of themany unionor companyrepresentatives may have used in the course of the eventsspanningseveral years.In itsvery articulateand extensivebrief, the Respondentarguesa number of conclusions,somemixedwithfactualassertions,andmanyoverlapping. I can only set out here what appears to be theessence of the arguments, both by the Government and bythe Company.There are three sets of pertinent facts which can be saidtounderlie the basic complaint. (1) The details ofemployeeparticipationin the savings and profit-sharingplan, asdistinguished from their benefits under theCompany's retirement plan. (2) The extent of the monetaryadvantages enjoyed in recent years by the employees byvirtue of thesavingsand profit-sharing plan. (3) Thelanguage of the critical paragraph 4 of the savings andprofit-sharing plan,coupled with the attitude of companyrepresentatives wheneverunion agentsbrought up thesubject of that plan in bargainingnegotiations.Number 1bears upon the Respondent's contentionthat the savingsand profit-sharing plan is only a retirement plan under a 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferentname.Number 2 serves to show that theenforcement of paragraph 4 always was, and still is, a verysubstantialdiscrimination in economic conditions ofemployment. Number 3 is half argument-that by itsterms paragraph 4 precludes any possibility of collectivebargaining-and half factual disproval of the Company'sdefense that it did bargain about savings and profit-sharingwhenever asked to do so.plain desire or need for immediate cash. There is noprovision for leaving any part of an individual's share withthe plan for periodic payments after retirement or otherseparation from the Company. All this money-theemployees'savings,the Company's payments out of itsprofits, and the investmentearningsof both fund A andfund B-is held by trustees. It is a funded financialoperation entirely separate from the Company's assets.1.a.The retirement planEvery employee who works for Kroger is a potentialbeneficiary under its retirement plan, and the cost is borneentirely by the Company; he must be over 25 years of ageand have worked at least 15 years. Retirement comes atage 65, with annual payments thereafter continued untildeath. An employee with 15 years of service may retire atage 60, at reduced payments. There are minor provisionsnot significant here. Twenty years of service guaranteesminimum annual benefits of $1,200, 15 years assures atleast $600 annual benefit. The only money the Companyever parts with consists of the payments in fact made toretirees.There is no separate fund and the plan isadministered entirely by company officers.b.Savings and profit-sharing planParticipation in the savings and profit-sharing plan isvoluntary; any employee may put away 5 percent of hissalary, but no more than $15 weekly, by placing it in thesavings fund (fund A). This money is invested by trusteesand at the end of each year every employee is permanentlyentitledtohisownmoneyplushisdivisibleshare-depending upon his proportionate contribution-inthe total earnings of the savings fund. This is called Acredit.Annually the Company gives to the trustees apercentage of its profits; this becomes fund B, and is alsoinvested by the trustees, largely in Kroger and othercorporate stocks. Again at the end of each year everyemployee who has money in fund A is credited with aproportionate share of the profits contributed pluswhatever fund B earned during the year. This is theemployee's B credit. In addition, at each year's end thetotal value of all the B credits that have been forfeited (seebelow) by employees who withdrew their savings duringthe year, is credited, in the usual alliquot manner, toemployees still participating.Employees are free to movein orout of the plan at will.When they cash in they get back all they have contributedthemselves plus all the B credits allotted to theirindividual shares during the years they were in. As to whatB credits were allotted to them in the past, they receiveonly that portion "vested." Five percent of B credits"vest" each year; this means an employee who has been"in" for 20 years, gets it all, one who has participated 10years receives 50 percent of his B credits in cash, and onewho joined only 1 year before is paid 5 percent of his Bcredits. It is that portion of the B credits which during anygiven year, although allotted to employees, is not paid tothem on their separation, that is called the "forfeited Bcredits," and goes to the remaining participants who stayin the plan.All payments out of thesavingsand profit-sharing planarebylump sum,regardlessof the occasion forwithdrawal-death, permanent disability, retirement, or2.a.Monetaryvalueto employees of prof t-sharing as aconditionof employmentIn recentyears the contribution of the Companyinto theplan from its profits, and the creditsassignedto employeesin consequenceof thedecisionof others to withdraw theirmoney, have been verysubstantial.For the year 1965, thetrusteesreported as follows to the employees:For 1965 the Company contributed $4,156,894 toFund B out of Company profits. Thisfigure isequivalentto 67 cents for each $1 of your 1965savings.In addition,memberswho withdrew from thePlan gave up $3,222,476 of Fund B credits andearnings.Thisamount is equal to anadditional 52cents for each $1 of your 1965savings and has beentransferred to thosewho remained in the plan.For each $1 you deposited in Fund A in 1965 youreceived a total of $1.19 of Fund B credits.In 1964, for each $1 of savings the employees werecredited with 68 cents constituting Kroger's contributionsfrom profits and 35 cents constituting forfeited B credits;as a further increment, the employees were credited with10 percent of the preceding yearend balance constitutedearnings on investment and capital appreciation in thecombined funds. In 1961, the sums were respectively 44cents, 46 cents, and 6 percent; in 1966, 74 cents, 39 cents,and 7.5 percent; in 1956, 39 cents, 19 cents, and 7.1percent.6.The implicit defense: is the Kroger profit-sharing plana retirement pension system?That the substance of the Respondent's retirement plan,as well of its savings and profit-sharing plan, are subjectsthatfallwithin the area of mandatory collectivebargaining, is not disputed. As this report in its entiretywill show, the Respondent makes essentially two defensesto the entire complaint. One is a direct denial of havingrefused to bargain about its savings and profit-sharingplan, coupled with what it called documentary andobjective proof that it did in fact negotiate the Unions'demands with respect to that plan. The other may becalled an implicit argument, and rests entirely upon anassertion that the two company plans-retirement andprofit-sharing-are one and thesamething, that they"cannot be split." Clarity will be served by considering thelatter defense now.This defense precedes via a logical structure of ideasbuilt entirely upon the premise that the profit-sharing planisa "retirement" system, or a "pension plan" underanothername.From this one "fact," which theRespondent attempted to establish by many indirect formsof proof, it argues that necessarily, as a matter of purelogic, participation by any employee in a company-union THE KROGER CO.administered pension planmustexclude him from sharingin the current profits from time to time, and therefore itcannot be said that the Company did anything wrong ininsistingthat things be done coherently. Although notexactly articulated, what this reallymeans,according totheRespondent's basic position, is that the Unionrecognized the fundamental logic that the profit-sharingplan is aretirement plan and that therefore there cannotbe at any single moment,in a singleemployer-employeerelationship, more than one pension system.No amount of argument can alter the facts of what thisCompany's profit-sharing plan is. An employee need notremain with the Company long, much less work for it intohis middle years, or until the age of normal retirement, tobe entitled to some, if not all of the cash paymentdistributed from company profits. Conversely, he can putaside part of his wages periodically as long as he wishes,well into old age, but if the Company nets less than $15million per year in its operations, all he gets when he quitsis his own money back, quite as though he had deposited itin a bank at interest. Every witness for the Companyconsistently and repeatedly referred to this plan as part oftheCompany's "retirement program."Words cannotchange realities.Entirely apart and separate from its profit-sharing plan,the Company's long-established retirement plan, unlikeprofit sharing, applies to all employees without regard totheir individual desires, contributions are made solely bythe employer, payments are made only upon retirement atold age, and they continue without interruption throughoutlife, the man who survives 20 more years receiving fourtimes the amount given another who lives only 5 years as aretiree. If the word "pension" has a generic meaning, thisis it.Theoretically, a union desirous of winning the benefitsof a jointly administered retirement arrangement for theparticularsinglelocation or area employees it represents,could also request that they continue to enjoy the benefitsof the employer's companywide, separate, and unilaterallyadministered retirement system.Thiswould be aduplication of benefits for union-represented workmen,but the extent of a bargainingagent's economic demandcannot of itself determine the legality of its action, or of theemployer's reaction thereto under the provisions of thisstatute. Unions do not make such demands, just as they donot ask that a newly proposed hourly wage rate be paid inaddition to an established piecework system. But no suchquestion arises in this case, for the unions involved neversuggested Kroger continue for the same employees bothitsown retirement plan and one that might beadministered by the Company and the Union jointly. It isat this point precisely-on this one fact of life-that theRespondent's implicit defense, or attempt to explain awaythe entire complaint, is built. Like the profit-sharing plan,the Company's retirement plan includes a specific clause,also by resolution of the board of directors, disqualifyingemployees who became subject to a jointly administeredretirement system with any union. The complaint does notallege, and no union has charged, that maintenance of thatexclusionary clause is coercive upon the employees withinthe meaning of the Act. The argument then continues thatif the retirement plan's restrictive clause is not illegal (orat least not attacked in this proceeding) because it applies3Thatconcomitant grantsto employees of what are clearly twostraightpension orretirementbenefits would be unrealistic andillogical is conceded by the Meat Cutters International Union initsbrief.". . .sincethe very purposeof a union negotiated369to a pension and because there cannot exist two pensionsystems simultaneously, it follows by parity of reasoningthat exclusion of paragraph 4 of the profit-sharing planmust be equally free from attack.3 For such reasoning tobe at all correct,it isnecessary that pension rights andprofit shari ng be literally equated.There is no significant relationship, in terms of what ismaterial to the issue of this case, between the two Krogerplans. Commitment to paypensionsunder the retirementplan is a burden upon the Company's assetswithoutregard to the success or failure of its business operations;profits are shared only when there are such earnings to bedistributed.The firstisanautomatic benefit to allemployees, the latter is a matter of choice. Moreimportant, the retirement plan brings a benefit only afteremployment has ceased, only in the event an employeelivesintohis 60's or later, and in an amount determined bya workmen's fortuitous longevity, a matter beyond thecontrol of man or corporation. In contrast, profit sharing ismoney in the bank now, to be drawn by an employee atwill, theamount inany given instance depended in majorpart upon the frugality and the saving habits of theindividual,with the ultimate benefit terminating withfinalityatthemoment of his separation from theCompany. In sum, what share of profits, added to his ownsavings, an employee is entitled to recover in a single sumon quitting his employment, is only added to his old agesupport if he knew how and was in a position to husbandhis accumulated resources. But the essence of retirementpay, or pension, is assurance that come what may a manwill die for causes other than want of food. It protects aman against his folly and against his weakness. This iswhat the Kroger retirement plan does; this is what a unionpension plan does; this is not what the savings and profit-sharing plan assures a man.The "proof" that the profit-sharing plan is a retirementsystem consists entirely of repeated statements bycompany representatives to that effect. Typical of thesupporting evidence is a form document that Respondentprepares for the convenience of employees contemplatingretirement after the appropriate age. It lists the exactamount he would receive under the Kroger retirementplan, the sum to be paid him under applicable socialsecurity laws, and the value-if he is entitled to any atall-of his then divisible share in the savings and profit-sharing fund. Aside from being another example of thetechnique of labeling a man's savings as "pension," thelast item no more can be called part of a man's "retirementbenefit" than any other savings he may have been able toaccumulate from other sources. No doubt a rich man livesbetter in old age than a poor one, but so does a squirrelwho works harder and saves more chestnuts before thesnow falls.And there is much in the record to prove that, apartfrom language characterization aimed at defeating thevery thrust of this complaint while its threat built up overthe years, the Company itself saw fit to sell this profit-sharing plan to its employees as a benefit in employmentquite unrelated to their contingent old age needs afterretirement. During 1965, while the Unions were invitingthe company negotiators in various cities to talk of theprofit-sharing plan and the possibility of continuing it insome form or other, the Respondent carried on a campaignpension plan is to replace the Retirement Income Plan, exclusionfromthe Retirement Income Plan upon establishment of a union-negotiated pension plan simply expresses a truism which wouldeventuate even if unarticulated." 370DECISIONSOF NATIONALLABOR RELATIONS BOARDdirectly intended to influence the employees towardscontinuing the company retirement "program" and toreject any union-proposed pension system. Among thecentral officematerial placed in the hands of storemanagers for this purpose was a document entitled"questions and answers-union pension." It included thefollowing:Q. I am a journeyman meat cutter. Looking at thetwo plans (Kroger and the union plan) which one isbest for me?A. This is difficult to do since we don't really knowwhat plan the union is offering. However, we cancompare known union plans and the Kroger Profit-Sharing and Retirement Income Program. Notconsidering the Profit-Sharing portion at this time,and looking only at retirement, any meat cutter with30 years service would do better under Kroger's plan.... To these figures, we must add the Profit-Sharingpayoff which can be used to purchase additionalmonthly income if desired. This is a large sum ofmoney in cold hard cash to be spent any way youwant.This stress upon a "payoff" of "cold, hard cash" that canbe used "any way you want" has nothing to do with old agepension.The stated purpose of the savings and profit-sharingplan, as set out in its inception, only speaks of it as asupplement to retirement benefits, recognition of the factit is comparable to any other savings or reserve asset anemployee may enjoy in consequence of early economies .4Repeatedly company literature for employee distributionhighlighted the quick benefits, as distinguished from oldage benefits, inherent in the savings and profit-sharingplan:As a young lady expecting to be married, I do notknow how long I will be working. Is there anyadvantage to my joining the plan?Yes.Your savings will grow each week. A nicesavings account can be very helpful in providing anest egg with which to start your marriage. And if youshould later decide to continue working longer, yourearned share of the Profit Sharing Fund will addconsiderably to your savings.Do I receive any benefit from the Kroger Employee'sProfit-Sharing and Retirement Income Program if Ishould leave Kroger before retirement age?Although the Kroger Employee's Profit-Sharing andRetirement Income Program was established toprovide the maximum benefit payoff at retirement theprogram is also designed to provide modified benefitsfor individual employees who participate in the planfor even a short period of time. An example could be ayoung checker who has fulfilled the requirements formembership and who has been a member of theprogram for 3 years and who now becomes marriedand stops working. The employee would receive thefollowing:Fund A.-100% of all deposits plus interest andgrowth in market value of securities in Fund A.Fund B-15% of all earnings credited to her account.(Earnings in Fund B consist of interest on bonds,dividends on stocks, rent on stores owned by the fund,and increase in market value of the stocks and bondswithin Fund B.)The fact that in 1 year over $3 million in B credit fundsare forfeited by employees who choose to withdraw theirsavings, greatly weakens the contention that this is nomore than retirement financing. Moreover, at the hearing,Parker, the vice president of labor relations, whilepersisting in referring to the two plans as "one program,"conceded "obviously, it can be split."And finally at one stage during the hearing, companyspokesman took a position completely at variance with,and utterly destructive of, this implicit defense bottomedupon logical reasoning. Parker said that his assistants, thefirst linemen who do the bargaining in the field, areauthorized to negotiate changes in the savings and profit-sharing plan, that the exclusionary paragraph 4 was not animpediment to negotiating some form of continued profit-sharing even by employees who might be covered by apoint pension plan with the Union. At this point the entireargument that one is a pension counterpart of the otherand that the two cannot coexist fell apart.Whatever may be said of the propriety in arbitrarilydenying employees double coverage in retirement benefitsunder two pension plans-one operated exclusively by theemployer and the other jointly with his union-has norelevance to the facts here considered.3.Did the Company bargain?The savings and profit-sharing plan was originallyestablishedpursuanttodefinitive resolution of theCompany's board of directors, and every modificationthereafter was made only by express resolution of thatauthority. The 1956 innovation excluding persons coveredby other pension systems, and its further clarification in1962 were also of such character. It was also by expressboard of directors'resolutionthat employees of otherstores, or chains ofstores,later purchased by Kroger, werebrought within the coverage of the profit-sharing plan.There is no indication that there has ever been a deviationfrom any provision of theplan, asprecisely decided by theboard of directors, by any subordinate official of theCompany.When paragraph 4 was first added, and itsterms brought to the attention of the employees, the MeatCutters Union learned of the fact and protested, in writing,to the Company its view that the very existence of such anexclusionary clause was illegal under this statute, that itimproperly interfered with the employees' freedom toengagein untrammeled collective bargaining through aunionof their choice. The Respondent never replied tothat Union's protestation.Itwasnot until the early 1960's, however, that either ofthe two Charging Unions embarked upon a program ofjointly administeredpension planswith this employer.'The resolution of the board of directors establishing the plancontains the following statement of purposesThe plan is designed to provide an additional incentive forimprovedoperatingandmerchandisingby enablingemployees to share with stockholders in the profits of theCompany;toattractbettercaliberpeople to seekemployment with the Company; to encourageindividualthrift andcontinuity of employment, to aid the Company'semployeesin providing old agesecurityby supplementingthe noncontributoryKroger Retirement Program with aparticipating savings plan. THE KROGER CO.371From that day forward it was the Respondent's unqualifiedand unyielding position that the continued profit-sharing ofemployees covered by a union-sponsored pension systemwas a matter not only impossible thereafter but not even tobe discussed in bargaining negotiations. The tone of theattitude that was to follow consistently thereafter was setat the very first conference where aunionpension planwas proposed. When, at the opening bargaining session fora multiemployerunitin the Kansas City area in the year1963, the Meat Cutters included the subject of pensionsamong its introductory demands, the Company'simmediatereactionwas to withdraw from themultiemployer negotiations entirely. There followed, in theseveral years later, a series of contracts negotiated witheach of the Charging Unions; in some there was agreementto establish jointly administered pensions, in others theidea was abandoned. The signed contracts total about 38for the Meat Cutters and 16 for the Retail Clerks. At first,when the Union insisted on its own pension arrangement,theCompany asked that the employees be polledspecificallyonwhichpensiontheywished, theCompany's or the Union's, this apart from any vote forratification of the total contract. Later, the Company wassatisfied if the union negotiators made the decision as partand parcel of the total bargaining.In every instance where a union-negotiated pension wasincluded in the contract, the Company refused to sign theagreement unless and until the Union accepted either aclause in the contract proper or, as a special addendum,language fully embodying the exclusionary provision ofparagraph 4. The pattern was so fixed that in later stages,while the Unions were considering bringing the matter tothe Board for determination, and even after the chargeshad been filed, the Unions accepted the clause withoutdiscussionatallinorder to expedite regularity andstability in other economic matters. The Respondent evenrefused to provide in the contracts that the question bereserved for Board determination.The heart of this case, as already stated, is the fact thatby formal, extensively publicized decision of theRespondent's board of directors, all employees whochoose to bargain successfully about pensions with theCompany are automatically debarred from furtherenjoymentofpartof the Company's profits. Allcontentions urged by the Government and by counsel fortheChargingUnions in support of the complaintallegations stem from this one reality. In turn the focalpoint of the real defense-which starts by recognizing thatas a matter of law a share of the profits in return for workperformed is a bargainable condition of employment isthe plain assertion that the Company did bargain about itand always does so. The objective evidence said to supportthe defense is the fact that the contracts, normallyreflecting the agreement of the parties in collectivebargaining, literally set out the Union's consent to haveparagraph 4 of the savings and profit-sharing plan beimplemented. In its proposed findings of fact, herereduced to capsule form, the Respondent suggests that therecord in its entirety amounts to no more than thefollowing:There came a time when the union agents included intheir list of demands preliminary to negotiating contractrenewals, a jointly administered straight retirementsystem. The company representatives, usually a laborrepresentative from the Cincinnatimainoffice togetherwith a divisional vice president, responded with sayingthat the proposal would be considered, but that theCompany would wish to discontinue the benefits of theprofit-sharing plan if the employees were to receive such ajoint pension plan advantage. The Union argued againstthis counterproposal, claiming that there was no logicalrelationshipbetween pension and profit-sharing. Thecompany negotiators maintained the position, explainedtheir reasons, talked to persuade the opposite members totheir view. In the end-in every instance-the Unionyielded, either by signing the supplemental to the contract,orby agreeing to the inserted clause, and therebycompleted the bargaining negotiations. After distilling therecord and reducing it to this simple statement, theRespondent then goes on to characterize the events as nomore than the usual bartering of one economic demandagainst another,with its position respecting furtherparticipation in profit-sharing and the union's request for ajointpension as only two of the many interlaced andinterdependent terms and conditions of employementwhich together, in the give and take of normal collectivebargaining, are resolved one way or the other in the totalpackage which finally is codified in the contract.The record in its entirety does not support this proposed"findingsoffact";indeed it required a contraryconclusion.Had the company negotiators in truthconsidered, before rejecting, the merits of the unionargument against automatic exclusion of employees fromprofit-sharing,had they discussed this knotty conflictbetween their insistence upon adherence to paragraph 4and the Union's objection to it-in short, had theybargained about the matter as the statute requiresconcerning so substantive a condition of employment, themerits of the complaint would appear in a different light.It is true that in the end, after all other issues had beensuccessively and amicably negotiated for the earlycontracts, and because the Company then adamantlyrefused to sign unless the Unions agreed to incorporateparagraph 4 into the contracts, the union negotiatorsyielded to the inevitable. It does not follow from the fact ofsuch unqualified surrender to the Company's insistence,however, that capitulation was preceded by what can becalled good-faith bargaining on the subject. To so holdrequires a form of inverse reasoning, starting from the factof contract language and rationalizing backward thatnecessarily, or by implication, there must have been theusual precontract bargaining. The evidence, both oral anddocumentary, shows otherwise. And this is equally true ofthe last several contracts signed, where the Meat Cutterswasted no time arguing all over again against the fixedposition of the Company, but instead went right aheadwith all other negotiated terms by adding the requisiteexclusionary language offhand. By this time it was clearthere was no way of provoking real bargaining about profit-sharing short of bringing the entire question to the Boardin this proceeding.Much more persuasive is the reasoning and conclusionthatmust flow from the starting point of things as theywere before negotiations began, and as they still face theunion negotiators today so long as paragraph 4 stands asautomatic debarment from profit-sharing of all employeescovered by a union pension system. It hardly needs saying,or citation of supporting legal authority, that the board ofdirectorsof so large a corporation by their formalresolutions dictate rules of operations which subordinatesare not free to ignore. There is nothing, by either direct orinferential language, in paragraph 4 or in any otherresolution of the directors, even remotely suggesting thatthe lower officers of the Company may in their discretion298-6880-69-25 372DECISIONSOF NATIONALLABOR RELATIONS BOARDvary one iota the orders of the top officials. When thenegotiators from the office of John Parker, vice presidentin charge of labor relations, went to the various cities tomeet with union agents and hammer out the terms of newcontracts,on this one point-the binding effect ofparagraph 4 of the savings and profit-sharing plan-theirlips were sealed and their hands were tied.As a witness, Vice President Parker attempted to createthe impression that the company negotiators were free tobargain on the question of whether employees who mightbe covered by a joint company-union pension plan couldnevertheless continue to participate in the profit-sharingplan.His testimony on this critical point was evasive,argumentative, and totally unpersuasive. After repeatedequivocation, he said his negotiators "could have" givenboth a company-union pension plan and profit sharing, or"could have" departed from the structure of paragraph 4;"Thiscouldhavehappened."Askedwhattheconsequenceswould have been had they ignoredparagraph 4 of the plan, he answered ". . . what the legalimplications are, I am sure I don't know, I am not alawyer." He "imagined" his assistants were aware ofparagraph 4: "these men know the economics involved,they know the consequences." Did the resolutions of theboard of directors dictate company policy? "A: I don'tknow whether they do or not." What is the Company'sposition that if the Union were successful in negotiating apensin plan employees "would automatically be dropped"from profit sharing? "A: I'd say that that is not theCompany's position." Here in one breath Parker sweptaway 10 years of his board of directors' authority.Twelve local union officers-five of the Meat Cuttersand seven from the Retail Clerks - testified of their experi-ence with company agents in their attempts to bargainabout-the profit-sharing plan. Northnagel of Meat CuttersLocal 476, in 1963 met with a large multiemployer group inKansas City; he stated at the outset that he would proposea pension plan, with Kroger's employees continuing, insome fashion, in the profit-sharing plan. The Respondent'ssole reaction was to withdraw forthwith from the negotia-tions. The Company was kept informed of bargaining as itproceeded, and when Local 476 again advised Snead,personnelmanager, they viewed retirement and profitsharing as separate negotiable items, the Company's soleanswer was: "You understand the Company's position."While this was going on, the Company advised each of theemployees involved by letter that exclusion from profitsharing would be "automatic" in the event of a "unionpension plan," that the two "could not be split." Failing toobtain strike authorization from its International, and withthe Company adamantly insisting the exclusionary clauseof the profit-sharing plan must be incorporated in anycontract, Local 476 finally conceded. The special contractprovision, substantially as it appears in all the latercontracts, reads as follows:It is understood and agreed that under the terms ofthe Kroger Employees' Profit Sharing and RetirementIncome Program (hereinafter sometimes called theProgram) all employees covered by this collectivebargaining agreement, shall, as of midnight, June 30,1965 be ineligible to participate in or receive anybenefits under the Program, and if any such employeeis then a member of the Kroger Employees' SavingsAs a witness for the Respondent Bedell denied any agent ofeitherunion ever asked him to bargain with respect toparagraph 4 of the savings and profit-sharing plan.He also deniedhaving said to a representative of the Retail Clerks that "It wasand Profit Sharing Portion of the program, suchemployee under the terms of the Program shall beconclusivelydeemed to have withdrawn as ofmidnight, June 30, 1965.Shortly thereafter Northnagel dealt with Howard Harris,also from Vice President Parker's office, for otherareas-Leavenworth and Florence in Kansas and SadaliainMissouri. As the negotiations proceeded, according toNorthnagel's testimony, ". . . he [a conciliator] asked thecompany if they would negotiate separate on the twoprograms. The company said no."Kelly, Meat Cutters International vice president, told alike story of late 1964 bargaining on behalf of many localsformultistore units in the general Chicago area; againKroger had for many years bargained jointly with otherretail companies. Here Van Ausdall, representing Kroger,told Kelly he must have a letter from the Union agreeing inadvance there would be no talk of pension if he was tocontinue to participate in the multiemployer negotiations.When Kelly said he would talk pensions, Van Ausdall,according to Kelly ". . . said `We are not going to beinfluenced by any other offers.' That as far as they wereconcerned, if their people made a decision on pensions,that they would have to do so separately and alone. Andthat they would have to be voted by the union separatelyand alone. They pointed up that if they voted to come intothe union plan, they would automatically stop participatinginthepension and the profit-sharing plan of theCompany." Kroger's answer to the Union's demand herewas "This was company policy." The employees in thisarea were polled twice, first choosing the Company'sarrangement and thenagreeingto a union pension. Herethecontractswere signed in July 1965, with theexclusionary clause demanded by the Company. Again theCompany kept the employees advised by letter: "Shouldyou vote to enter the Union program, the completecompanyprogram-retirement incomeandprofitsharing-will be terminated. Such termination would beeffective at the time Kroger began contributions to theunion pension fund."In the St. Louis area early in 1965, Bedell, from Parker'soffice, took a like position; he told Hook, of Meat CuttersLocal 88, that Kroger would not bargain with the industry,despite a 20-year history of multiemployer negotiations;Hook was to finish off negotiations with the industry and tosee him later about Kroger. By May 25, 1965, a unionpension was negotiated with other stores, but when he wasasked to sign the multiemployer agreement, Bedell said" .. you know the company's policy. The employees willhave to drop profit sharing .... You can have one, but youcannot have both." Bedell also said, according to Hook,"The Company felt very stongly that the Krogeremployees should be given the opportunity to expressthemselves, whether they wanted to be covered by theunion Industry Pension Plan or maintain the Krogerretirement and profit sharing income program." Hook toldBedell "we want to negotiate with you on the profit sharingplan of the Company," and Bedell answered, "The answeris no."5The Kroger employees in this area voted in favor of theunion pension plan, but the Company held firm to itsrefusal tosign acontract unless paragraph 4 was expresslyincorporated by supplement to the agreement. All this ledcompany policy"that no employee could continueto enjoy profitsharing together with a union pensionsystem In the light of thetotal record,I do notcreditsuch denialsby Bedell. THE KROGER CO.to a conference among the lawyers in July, because astrike threat developed over the issue. The Respondent,throug i its lawyer,Vaughn,wasadamant:"Nosupplement, no contract." The Union suggested thecontract be executed and the question of adamantinsistence that the Company's two plans were but a singlepension system be submitted to the Labor Board as amatter of litigation. Again the answer was "No," with theCompany stating it would take a strike if necessary on theissue. The local chose to yield instead of striking; it signedthe contract amendment agreeing to the exclusionary termof paragraph 4.Bedell also acted for the Respondent in the Ohio arealate in 1965. Pollack, president of Meat Cutters Local 427,asked would the Company consider having a unionrepresentative sit with the trustees of the saving andprofit-sharing fund. Bedell answered: "No, that would beimpossible ... the Company's position was well known ...if they would consider and agree to a jointly-administeredpension plan, the union would have to agree to include inas part of it the dropping of the profit-sharing plan."Pollack called paragraph 4 "devisive," saying it pitted theCompany against the Union, and asked would Krogerconsideralteringtheprofit-sharingplan for theseemployees. Bedell's response was: "I can't handle this anyother way except as we have presented it to you ...."Pollack testified to similar experiences in the Pittsburgharea in September 1965, where Saunders, representingtheCompany, rested with saying "Mr. Sabel [unionnegotiator] ... was well aware of the Company's position.That, if the union wanted to negotiate a jointlyadministered pension plan, that it was the Company'sposition that the people through the union would have toagree to drop the profit-sharing plan." In Cleveland theMeat Cutters signed a contract with a pension clause, butalsowith the exclusionary supplement; in Pittsburgh itgave up on its pension demand,and paragraph 4 was notadded to the agreement.MeatCuttersInternationalRepresentativeHallnegotiated contracts for a number of locals during 1965 inthe Indiana, Kentucky, Tennessee, and Georgia regions.Many contracts were signed here in 1965 and 1966, and insome sections negotiations were still in progress at thetime of the hearing. At South Bend, Hall asked CompanySpokesman Van Ausdall "... if he wanted to talk aboutprofit-sharing, would he put the profit-sharing situation onthe table and bargain or negotiate on the subject of profitsharing.Mr. Van Ausdall said he could not ...... Ausdalladded that Hall "knew the policy of the company, and thatitwas not the policy of the Company-not to bargain ornegotiate on the profit sharing." In Atlanta, in June 1965,Company Negotiator Saunders told Hall "You can haveone, but you can't have both ... you know the policy." InNashville, Tennessee, Bedell gave Hall the same position.And so it went. At Louisville no union pension was agreedupon. In all the locations where the parties established aunion pension, the usual exclusionary supplement wasplaced in the contract.Bargaining is still continuing in thisfashion in Memphis and South Bend.Holding firm to the basic contention that the two planscould in no event be "split,"- the Respondent'srepresentatives pursued the same technique in theirdealings with the various locals of the Retail Clerks Unionthroughout the country. At the hearing spokesmen forthese unions gave much detailed testimony of contractnegotiations from 1962 to the present, but the tenor of theirstories is the same, and no useful purpose would be served373by comprehensive repetition here. Fundamentally, theCompany's position was one and the same throughout.Where the Retail Clerks wished to negotiate a union-company administered system, the answer was that theCompany was willing to discuss the proposal and come toagreement if possible, but that in no circumstances wouldits retirement plan and savings and profit-sharing plan beconsideredasseparateordivisibleconditionsofemployment. In every instance the Company's insistencewas that a union pension system automatically meantsurrender of profit sharing, and that it would in no eventdiscuss any possibility of continuing profit sharing oraltering it in any way in the light of a newly establishedunion retirement system. Always the refrain which met thelocal union's request to discuss the matter was that thiswas "company policy," something beyond the authority ofthe Company's negotiating teams.Thus Howard Harris, of the Company, told Renschen, ofRetail Clerks Local 655 in St. Louis in late 1962, that "theKroger Pension and Profit Sharing were tied together ...that that was the company policy and he couldn't doanything about it ... that his hands were tied by thecompany's position on company policy in reference topensionand profitsharing."At one point here the Unionproposed that, instead of union pensions, the two companyplans be set out in the contract so there could be noreduction of the benefits during the life of the agreements.Harris' reply was that "it was impossible, they could notput anything like that into the plan, that they were notnegotiatingfor itat that timeand they absolutely would notput it into the contract." Again in 1964 the Companyrefused a like request to incorporate its two plans into asigned agreement.Negotiating with Leeby, of Retail Clerks Local 954 in1963,Harrisagain insisted profit sharingmust besurrendered, that his two plans were not separable, that itwas the "corporate officer's position" of 1956 "that theywould notseparatethose two." In 1965 Local 880President McDonald complained to Bedell in Clevelandthat the Company had increased its contribution to theprofit-sharing fundwithout discussing the change inbenefits with the Union. Bedell's answer was: "You know,if you are fortunate to receive a pension plan, that theemployees will lose the profit sharing?" Again in August1965, in Pennsylvania,McDonald asked Bedell toincorporate the two company plans in the contract theywerenegotiating.The answer was.Iknew thecompany policy, and we would notget it."When, in 1964,Local 782 negotiated a union pension, Bedell told theunion agents: "Well, the people have made their choicethat they want a jointly administered pension programand, therefore, the Company will take away the profit-sharing program. And he went on to say this is a matter ofcompany policy and it was a decision made by the Board ofDirectors."These excerpts from the record testimony, plus manyothers too detailed and cumulative to warrant restatinghere, stand uncontradicted as statements made bycompany representatives in the course of bargainingduring the past several years. The consistent pattern, thelogicalcoherence between such statements, and thecompelling force of the board of directors' resolutionalways effectively publicized and enforced, make thetestimony fully credible. It cannot be said that in responseto repeated invitations for discussion of so substantial acondition of employment as this profit-sharing plan anemployer bargaining in good faith may limit his responses 374DECISIONSOF NATIONALLABOR RELATIONS BOARDto robot repetition of such phrases as "it is companypolicy," or "the two items cannot be split," or "the matterhas been set at rest by our Board of Directors years ago." Ifind, on the record in its entirety, that the Respondent infactrefusedtodiscusswithanyof the unionrepresentatives, and therefore literally refused to bargainabout, either the possibility of viewing its retirement planand savings and profit-sharing plan as separate negotiableconditions of employment, or the possibility of altering itsprofit-sharing plan for union represented employees, orsubstituting some other benefit in its place.It isno comfort to the defense that in the end, in eachand every case where a pension clause was negotiated, themany local unions acceded to the Respondent'sunalterable insistence that the questionable paragraph 4be inserted in the contract. Where there is no good-faithbargaining,asthestatutecommands,humbleacquiescence by the union in what is tantamount to anillegal demand by the employer, cannot serve retroactivelyto excuse the improper conduct. What the Company wasreally saying to the union officers, after all other issues hadbeen resolved but before it wouldsign,and what it is stillsaying today, is: "Agree with us, in writing, that profit-sharing and pension are one and the same condition ofemployment, that there is no legal duty upon us to discussthe profit-sharing plan with you separately, and that byforce of our Board of Directors' unilateral decision in 1956every employee who chooses to be covered by a union-negotiated pension program must automatically surrenderthe profit-sharing part of his compensation." That anyoneof the unions could have struck in order to compel properbargaining is beside the point.6E. ConclusionsHowever the case be viewed, the finger of fault pointsalways to the board of directors'resolutionplaced in theprofit-sharingplan in 1956 and standing therefirmly as anabsoluteimpedimentto any collectivebargaining on thesubject. Its inflexible application to employees who choseto engagein unfettered collective bargaining effectivelydeprived them of a substantial benefit in employment theywould otherwise have continued to enjoy. The consequentrestraintupon the employees' statutory freedom to carryon their protectedunionactivity is clear. I find, as allegedin the complaint, that bymaintainingand giving effect tothe exclusionary paragraph4 in its savingsand profit-sharing plan the Respondent has in the past committed,and is now committing, unfair labor practices in violationof Section 8(a)(1), (3), and (5) of the Act.Itmattersnotwhether the disputed clause beapproached from one end of this spectrum or from theother. The General Counsel calls itillegal on itsface; theRespondentreliesheavily on the contention that there isno direct evidenceof union animusor ofan intenteither to6 "A claim of`waiver' with respect to charges or refusal tobargain on an issue as to which bargaining is mandatory, or toinclude in a contract a point on which agreement has in fact beenreached, requires some rather nice discriminationsA party facedwith a stiff position by its opposite number on such an issue maydecide against pressing it, preferring not to jeopardize otheradvantages it may obtain It is somewhat misleading to speak ofsuch conduct as a waiver of a refusal to bargain, rather, when thecourse of the negotiation is considered as a whole, no such refusalwas ever consummatedBut when the issue has been pressedthroughout, the party unable to force the other to bargain or toinclude an agreed provision in the written contract does not"restrainandcoerce"ortodiscourage"unionmembership." There are some things that employers andunions do which run afoul of the proscriptions of thisstatuteand are therefore "unlawful even absent adiscriminatorymotive"(TextileWorkersUnion v.Darlington Manufacturing Co.,380 U.S. 263, 269), and"whatever the employers' motive"(N.L.R.B. v. BurnupandSims,Inc.,379 U.S. 21, 22). Although the word"union" nowhere appears in the exclusionary paragraph 4,there is no question but that its purpose is to exclude fromprofit sharing those employees, and only those employees,who wish to enjoy a pension benefit negotiated by a labororganization. In the very nature of a limitation of this sortthere inheres a restraining effect upon the desire and thefreedom to bargain collectively. And if the practice ofcollective bargaining in turn is the very reason for joiningor forming unions at all, discouragement of the tendency tobecome a union member must flow necessarily from theflat provision of the disputed paragraph. Thisis a casewhere "the intent is founded upon the inherentlydiscriminatory or destructive nature of the conduct itself.The employer in such cases must be held to intend thevery consequences which foreseeably and inescapablyflow from his actions."N.L.R.B. v. Erie ResistorCorp.,373 U.S. 221. As the court stated inGreat LakesCarbon Corp. v. N.L.R.B.,360 F.2d 19 (C.A. 4): "Thesignificant factor in assessing the validity of such a plan isits effect on the employees." In his brief counsel for theMeat Cutters paraphrases the exclusionary clause; hisrewording is correct. "The only pension plan that Krogerwill allow to exist in conjunction with participation in itsSavings and Profit-Sharing Plan is its own unilaterallyadopted Retirement Income Plan. Joint negotiation of apension plan in substitution for unilateral determination ofa pension plan meansipso factodebarment from theSavings and Profit-Sharing Plan." And it then becomes"the union's exercise of its statutory prerogative as therepresentative to negotiate a pension plan which causesthe employees to lose participation in the Savings andProfit-Sharing Plan."To offset this finding that paragraph 4 necessarily anddirectly tends to discourage union membership, theRespondent points to the fact that its employees'membership in the two Charging Unions has mounted inrecent years and stands at over 95 percent today. Itdistinguishes the related precedents on the ground thatdisqualification here does not, in so many words, flow fromunion membership as such,7 or establishment of a majorityrepresentative," ormere execution of any collective-bargaining agreement.9 But it is not the quantum ofrestraining effect upon the employees' desire or freedomto join a union that determines the legality or propriety ofrepressive conduct under this statute. It is enough that thebehavior complained of, or the rules of conductunilaterally imposed and enforced by the employer, tendin that direction. The Act does not require that "this`waive' a completed refusal to bargain simply by signing up for thebest it can get It would seriously contravene the basic objectiveof industrial peace to place such a party in the predicament whereit could make a valid charge of an unfair labor practice only if itforewenta contractaltogether "Henry!. Siegel Co , Inc. vN L R B ,340 F 2d 309 (C A 2) See alsoMcQuay-NorrisManufacturing Company v N L RB , 116 F 2d 748 (C.A 7)' Jim O'Donnell, Inc, 123 NLRB 16398Melville Confections, Inc.,142 NLRB 1334, enfd. 327 F 2d 689(C A 7)"ToffenetttRestaurantCo ,136 NLRB 1156, enfd 311 F 2d 219(C A 2). THE KROGER CO.375change in employees' `quantum of desire' to join a unionhave immediate manifestations"(Radio Officers' Union(A.H. Bull Steamship Co.) v. N.L.R.B.,347 U.S. 17, 51). Ihold it true that when employees are told, as the Krogeremployees were frequently reminded by central officeliterature, that they will lose profitable participation in thesavings and profit-sharing plan because of coverage by apension plan negotiated by a union, their desire to join orremain with that union is diminished.In support of its insistence that the exclusionary clausewas motivated by other thanantiunionpurposes theRespondent asserted at the hearing that it was timed withan acquisition program-the purchase of other retailstores or chains of stores-and to avoid double coverageby employees so associated with the Respondent. In theface of the assertion, Vice President Parker, whilespeaking of the acquisition program, admitted, as awitness, "I don't know as there is any connection betweenthe two." His adverse admission is consistent with thefurther fact that, whenever the Respondent did addexisting stores to its group, in every instance it wasnecessary for the board of directors to take positive actionvia its own resolutions before any employees of newlyacquired stores were brought under the coverage of thesavings and profit-sharing plan. It is thus clear that theacquisition program had nothing to do with paragraph 4;double coverage was avoided by inaction. Moreover, theclause is expressly limited in application to Kroger's ownemployees and makes no reference to acquisition oremployees of other stores.More significant,whenparagraph 4was first established it excluded allemployees "covered by a limited group pension plan,"then defined only as "established by or at the request ofthecoveredemployeesortheirauthorizedrepresentatives." Six years later the board of directorsadded more preciselanguageto specify the exclusion withgreater clarity. It will be recalled that by this time theCharging Unions had started to make bargaining demandsrespecting both the Company's retirement plan and itssavings and profit-sharing plan. Now the clause wasamplified to make clear that "covered" by a limited grouppension, meant eligibility, even absence participation, in a"collective bargaining unit" so covered. This revealingphrase appears twice in the rather brief 1962 addendum toparagraph 4. Thus not only is there no support for therequested finding that the exclusion was motivated bypure business reasons, but the final language of theparagraph affirmatively shows its real intended reach to beaimedat "union" pension plans. And finally, there is noindication of the exclusion ever having applicability to anyother kind of external pension plan coverage.Paragraph 4 of the Respondent's profit-sharing planillegally infringes upon the employees' statutory rightsbecause it interferes with, restrains, and coerces theemployees in their exercise of the right guaranteed inSection 7 of the Act. The statutory right upon which theRespondent places a monetary price is the privilege ofnegotiating the matter of pensions collectively through aunion. If the employees are not satisfied to leave thissubstantial aspect of their working conditions to theexclusive and unilateral determination of the Respondent,theirSection 7 rights arepro tantodenied them.Ineligibility in profit sharing is thus based upon a facet ofunion representation. In the language of the statute,Kroger levies a toll upon the employees' exercise of theright "to bargain collectively through a representative oftheir own choosing," or to engage in concerted activitiesfor "mutual aid and protection." InJim O'Donnell, supra,theemployer'spension trust plan was limited to"nonunion" employees, and the Board held it to violateSection 8(a)(1) by its very existence and Section 8(a)(3) inits effective application. That case differs from this only ina matter of degree; qualitatively the vice is the same. Justasunionmembership cannot be a predicate forineligibility, neither can union representation. Restrictionof profit sharing to employees "not represented by a uniondesignated as the bargaining agent" was held to violateSection 8(a)(1) inMelville Confections, supra.Here thedebarment was not as broad as inJim O'Donnell;a mancould be a union member and still enjoy profit sharing, andonly lost it if his union were established as the bargainingagent.Now the distinction between the two cases is oflesser degree, but again the character of the infringementupon Section 7 rights precisely parallels the case at bar.And inToffenetti, supra,the profits could be shared by aunion member, or even when represented by a unionunder contract, and it was only if the employer becameobligated to contribute, by agreement, to a union welfare,disability,orpension plan, that the employee wasautomatically debarred. The case-where the Board foundviolations of Section 8(a)(1), (3), and (5)-differs from thepresent situation more in words than in substance. Exactlyas inToffenetti,Kroger's employees are debarred fromprofits only if the Company is contractually obligated tocontribute to a union pension for them.The price for the privilege of exercising the full gamut ofrightsguaranteedbySection 7was exacted fromemployees in the past, and is being exacted today. As setout above, it is a substantial toll being paid. The employeeswho refrained from full collective bargaining-thefulfillment of union membership-have continued to sharein the company profits; those who chose to do otherwisehave been, and are even now being, deprived of the "hardcash," as the Respondent describes it. This is adiscrimination in "conditions of employment," as definedin the statute.The supplemental attachments to the many contractswere signed by union agents in object defeat before theunyielding "take it or leave it" attitude of the companyspokesmen. The reaction reflected no more than realisticacceptance of the finality already predetermined by theCompany within its own council years earlier. It is only ina superficial sense that the Union can be said to have"agreed" to universal application of paragraph 4. Thedispute between the negotiators on that question was notresolved between them in 1962, or 1963, or later, at any ofthe bargaining locations, when the many contracts now inevidence were signed. Instead, if it can be said to havebeen resolved at all, it was settled once and for all-withall possibility of discussion completely foreclosed-by theboard of directors, unilaterally and certainly withoutconsultation with any union. The "refusal to bargain" isclear.There is a final truism in this situation that is alsoadvanced,albeitobliquely,asadefense,againsuperficially persuasive but not really in point. For theRespondent to alter the terms of its companywide savingsand profit-sharing plan in its application to the employeesof only one store, or even a small grouping of stores, would,in a practical sense, be virtually impossible. In any one ofthe many separate unit bargaining relationships reviewed,the Union involved spoke for the employees intimatelyinvolved, and only for those. But establishment of a limitedand exclusive savings and profit-sharing plan would be 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly one method for concluding good-faith bargaining onthe subject, and the mere fact such a solution would bequite unworkable and impractical is not sufficient reasonfor precluding,,g any consideration of all other possibleadjustments. The fact is the parties never reached thequestion of how the Unions' demands to discuss thebenefits enjoyed by the employees could be dealt with inview of changes made in retirement systems. It is the factthat all talk was excluded from the negotiations thatgoverns here, not the perhaps illogical idea of separate andmaybe multiform profit-sharing systems.F.The Statute of Limitations: The RemedyBecause this business of excluding certain employeesfrom a share of the profits is an old story, that section ofthe statute which was intended to put old sins at restwithout revival day, comes into play. Section 10(b) of theAct lowers a curtain, as it were, upon the acts that wereplayed more than 6 months before the filing of any chargesof wrongdoing. 10 As is often the case, the prosecution sidehere too has no difficulty seeing right through the curtain,and in effect, if not in words, would right the wrongscommitted as of old. To the defender, understandably, thecurtain is of iron, and casts a prospective shadow shieldingalso the derelictions going on downstage. In reality, thecurtain is opaque. Some light penetrates out of the eventsofthepast,andmakescurrenteventsmoreunderstandable. The light is not so distinct, however-andthis is because Congress threw dust into the eyes of thejudge-that it can be said with assurance anyonecommitted unfair labor practices upstage.Thus the Kroger Company argues that even if theexclusionary paragraph 4 is improper for any reason, itsestablishment, by the directors, was a deed of 1956,completed by 1962, all behind the curtain, and thereforemay not be the basis for an unfair labor practice findingtoday. From this the Company then would have it that theprotection of Section 10(b) extends prospectively andpermitswhatever coercive effects, legal or illegal,continued existence and implementation of the debarringprovisionmay have now, and forever hereafter. Theposition is not well taken. No more persuasively could it besaid an established employer policy against hiring unionmembers-formallydocumented,publicized,andrecorded-could warrant such a refusal to hire todaymerelybecause the practiceisanoldone.Theexclusionary provision of the profit-sharing plan illegallycoerces employees now, is effectively being used todiscriminate against them in their employment because ofthe exercise of protected activities, and precludes good-faithcollectivebargaining.These are unfair laborpractices being committed now; the remedy must fit theoffense." The Respondent must be ordered to deleteparagraph 4 from its savings and profit-sharing plan, tobargain in good faith with the majority representatives ofany of its employees on the subject of profit sharing,regardless of whatever other proper subjects of collectivebargaining the Unions may propose, and to make whole allthose employees who, starting at a time 6 months beforethe filing of a charge by the Meat Cutters, have suffered afinancialdeprivationinconsequenceofeffectiveIn pertinent part Section 10(b) of the Act reads as followsno complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing ofthe charge with the Board and the service of a copy thereofupon the person against whom such charge is madeimplementationof the debarring paragraph 4. Thecharacter and scope of the improper conduct imputed tothe Respondent in the charge filed by the Meat CuttersInternational Union on September 10, 1965, and servedupon the Respondent 3 days later, was such that therenever was, nor could there be, any question in the mindsof any of the parties or their representatives but that thepurpose was to correct a companywide practice. Indeed,the unfair labor practices found are such that the orderbelow, both the negativeinjunctionto cease giving effectto paragraph 4 and the affirmative dictateto bargain ingood faith, extends to the benefit of all Kroger employeesand any statutory majority representative, whether or not aparty to this proceeding, and whether or not now inexistence.In turn,theGeneral Counsel and counsel for bothCharging Unions want moneyremediesnow for unfairlabor practices they say were committed behind thecurtain of Section 10(b), or before March 13, 1965. Asreported above,many contracts providing for jointlyadministeredpensionswere executed in the early period;in each of these, quite as the Respondent insisted in thecurrent negotiatedagreements, the Unions had to agree tothe exclusion from the profit-sharing before the Companywould have anything to do with the agreements reached. Xis anemployee covered by such a contract signed beforeMarch 13; as required by the debarring paragraph 4 of thesavings and profit-sharing plan, but also pursuant to thecontract clause reluctantly accepted by the Unions, heceasedparticipating inprofitsandwas paid off.Recognizing the imperative that there can be no finding ofan unfair labor practice committed at that time by themaintenanceof paragraph 4, by the refusal to bargainabout profit sharing, or by the coerced acceptance of theinevitable by the Unions, the General Counsel waives anysuggestionthat X be compensated for profits lost beforethat date. X must nevertheless be made whole, accordingto the General Counsel, for the profits that would havebeen credited to his account in the profit fund B afterMarch 13.Thismeans,ofcourse,retroactive'compensation to all those employees who were forced outof the savings and profit-sharing plan in consequence ofactivities occurring before the curtain fell dividing thestage in two.The difficulty with this contention of the Government isthat before a remedy may be fashioned for X, itmust firstbe said an unfair labor practice has been committed as tohim. Every employee of the Kroger Company who left thesavings and profit-sharing plan following establishment ofa jointly administeredpensionsystem, did soin keepingwith the literal wording of the applicable contract. As youlook at the contract, thereis no indicationof illegality orcoercionon itsface. Had the Company bargained in goodfaith on the question of profit sharing, had the Unionnegotiated the matter-one subjectagainstanother-andin consequence of regularbargainingagreed to surrenderprofit sharing for its employees in return for a revisedpension agreement, or any other of its demands, therewould be nothing improper in the withdrawal of thoseemployees pursuant to the writtenagreements.It is onlyby looking to the fact there was no real bargaining aboutprofits when those early contracts were executed, and the11The Respondent's purported equation of its unilaterallyadopted exclusionary rule with theprima facieproper union-security clause found in the collective-bargaining agreementconsidered by the Supreme Court inBryan Manufacturing Coinfra,is patently false SeeMelville Confections, supra THE KROGER CO.fact that there then existed the automatic and unilateralexclusionary paragraph 4 in the Company's plan,that theagreements can be characterized as anything other thanperfectly valid accords.This situation parallels the one presented inLocalLodge No. 1424,International Association of Machinists,AFL-CIO v. N.L.R.B. (Bryan ManufacturingCo),362 U.S.411.Therea contract making union membership acondition of employment was executedbefore the start ofthe 10(b) periodwith a minority union.Conceding that acomplaint predicated on the execution of the agreementwas barred by the statute of limitations,theBoardnevertheless found that it continued enforcementafter the10(b) periodwas unlawful and ordered reimbursement tothe employees of all initiation fees and dues paid to theunion as required by the contract.In disagreeing, theCourtapplied the rule that"where conduct occurringwithin the limitations period can be charged to be anunfair labor practice only through reliance on an earlierunfair labor practice...the use of the earlier unfair laborpractice is not merely`evidentiary' ."but "Rather ...serves to cloak with illegality that which was otherwiselawful.And where a complaint based upon that earlierevent is time-barred,to permit the event itself to be soused in effect results in reviving a legally defunct unfairlabor practice." 12The analogy is perhaps best illustrated if it be assumedthat instead of providing for withdrawal from profitsharing, the old contracts required outright discharge of Xunder circumstances that,but for Section 10(b), could befound illegal. The hurt to the employee so released underthat contract would also be continuing;hemight bewithout a job today. X is still at work but minus a share ofthe profit.In each case the act of discrimination occurredin the past,and while still effective today, cannot be saidtoflow from mere continuation of the contract. Theemployees inBryan Manufacturingmust continue to payunion dues now; X stays out of the savings and profit-sharing plan. Unless,of course,good-faith bargaining incontract renewals hereafter brings about a differentaccord.The cutoffdate is March 13,the day the first charge inthis proceeding was served upon the Respondent. Onlythose employees who were required to withdraw from thesavingsand profit-sharingplan in consequence ofcontracts signed after that date shall be restored to theiroriginal position.The curtain has fallen on all otherspreviously excluded.Because of fiscal practices andrequirements,the contracts have specified the precisedate for withdrawal of employees from the plan, usually ata time after the signing of the contracts.What.governshere is the date when the contract was signed,even thoughthe particular employees affected may for some monthsthereafter have continued to participate.As tothose employees whose debarment came about byapplication of paragraph 4 unlawfully forced upon theUnions in contracts signed after March 13, a reasonablepi'The Supreme Court also said inBryan Manufacturingat423In any real sensethe complaints in this case are "basedupon" the unlawful execution of the agreement, for itsenforcement,though continuing,isa continuingviolationsolely by reason of circumstances existing only at the date ofexecution To justify reliance on those circumstances on theground that the maintenance in effect of the agreement is a377restoration of their original status must be made. A finalrequirement for an affirmative remedy is that each suchemployee must be permitted to rejoin the plan, eitherimmediately or, if the mechanics of bookkeeping prevent,at such times as the established plan rules for entry andwithdrawal otherwise provide.Equitable restoration of employees adversely affectedby the unfair labor practices found, to the status asparticipants in the savings and profit-sharing plan whichthey would otherwise have enjoyed, presents very complexproblemswithmultipleramifications.Inthecircumstances, and absent expert advice on the problem,the sundry details of this aspect of the remedy are best leftto amicable adjustment by the parties at the compliancestage of the proceeding.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact, andupon the record in its entirety, I make the following:CONCLUSIONS OF LAW1.TheRespondent is an employer within the meaningof Section 2(2) of the Act.2.TheInternational Unions and all of their locals arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By maintaining and continuing to maintain a savingsand profit-sharing plan which by its terms automaticallyexcludes from participation employees covered by apension plan resulting from collective bargaining througha labor organization,Respondent has interfered with,restrained,and coerced its employees in their exercise ofthe rights guaranteed in Section 7 of the Act, and isthereby violating Section 8(a)(1) thereof,has discouragedand is discouraging membership and activities on behalf ofAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,RetailClerksInternationalAssociation,AFL-CIO,and other labor organizations, andis thereby violating Section 8(a)(3) ofthe Act,and hasrefused and is refusing to bargain with the foregoingnamed Unions, and is thereby violating Section 8(a)(5) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct herein.[Recommended Order omitted from publication.]continuing violation is to support a lifting of the limitationsbar by a characterization which becomes apt only when thatbar has already been lifted Put another way, if the § 10(b)proviso is to be given effect, the enforcement, asdistinguished from the execution, of such an agreement asthis constitutesa suableunfair labor practice only for 6months following the making of the agreement.